Exhibit 10.4

 

Employee Stock Option Agreement

 

This Employee Stock Option Agreement, dated as of
                                , between Hertz Global Holdings, Inc., a
Delaware corporation, and the Employee, is being entered into pursuant to the
Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan (the “Plan”).  The
meaning of capitalized terms used in this Agreement may be found in Section 7.

 

WHEREAS, on           ,                          approved an award of Options to
the Employee.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 


SECTION 1.              GRANT OF OPTIONS


 


(A)               CONFIRMATION OF GRANT.  THE COMPANY HEREBY EVIDENCES AND
CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE EMPLOYEE OF OPTIONS
TO PURCHASE THE NUMBER OF SHARES OF COMMON STOCK SPECIFIED ON THE SIGNATURE
PAGE HEREOF.  THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER
THE CODE.  THIS AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE TERMS OF THE
OPTIONS ARE SUBJECT TO, THE TERMS OF THE PLAN.  IF THERE IS ANY INCONSISTENCY
BETWEEN THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
GOVERN.


 


(B)               OPTION PRICE.  EACH SHARE COVERED BY AN OPTION SHALL HAVE THE
OPTION PRICE SPECIFIED ON THE SIGNATURE PAGE HEREOF.  THE OPTION PRICE PER SHARE
OF COMMON STOCK IS EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
THE GRANT DATE.


 


SECTION 2.              VESTING AND EXERCISABILITY


 


(A)               EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2(B), 3, OR 6(A) OF
THIS AGREEMENT, THE OPTIONS SHALL BECOME VESTED IN FOUR EQUAL ANNUAL
INSTALLMENTS ON EACH OF THE FIRST THROUGH FOURTH ANNIVERSARIES OF THE GRANT
DATE, SUBJECT TO THE CONTINUOUS EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY
UNTIL THE APPLICABLE VESTING DATE.


 


(B)               DISCRETIONARY ACCELERATION.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ALL OR A PORTION OF
THE OPTIONS, AT ANY TIME AND FROM TIME TO TIME.


 


(C)               EXERCISE.  ONCE VESTED IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT, THE OPTIONS MAY BE EXERCISED AT ANY TIME AND FROM TIME TO TIME
PRIOR TO THE DATE THE OPTIONS TERMINATE PURSUANT TO SECTION 3.  THE

 

1

--------------------------------------------------------------------------------


 


OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE SHARES OF COMMON STOCK AND
MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.


 


SECTION 3.              TERMINATION OF OPTIONS


 


(A)               NORMAL TERMINATION DATE.  UNLESS EARLIER TERMINATED PURSUANT
TO SECTION 3(B) OR SECTION 6, THE OPTIONS SHALL TERMINATE ON THE TENTH
ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT EXERCISED
PRIOR TO SUCH DATE.


 


(B)               TERMINATION OF EMPLOYMENT.


 


(I)            SPECIAL TERMINATION.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES DUE TO SPECIAL TERMINATION, ALL UNVESTED OPTIONS HELD BY THE
EMPLOYEE SHALL VEST AND ALL THE EMPLOYEE’S OPTIONS SHALL REMAIN OUTSTANDING
UNTIL THE FIRST TO OCCUR OF:  (A) THE FIRST ANNIVERSARY OF THE EMPLOYEE’S 
TERMINATION OF EMPLOYMENT, (B) THE NORMAL TERMINATION DATE OR (C) THE
CANCELLATION OR TERMINATION OF THE OPTIONS PURSUANT TO SECTION 6(A), AFTER WHICH
ANY UNEXERCISED OPTIONS SHALL IMMEDIATELY TERMINATE.


 


(II)           RETIREMENT.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
TERMINATES DUE TO THE EMPLOYEE’S RETIREMENT, THEN (A) THE UNVESTED OPTIONS HELD
BY THE EMPLOYEE ON THE DATE OF HIS OR HER RETIREMENT SHALL BE IMMEDIATELY
FORFEITED AND CANCELED, EFFECTIVE AS OF THE DATE OF THE EMPLOYEE’S RETIREMENT;
AND (B) VESTED OPTIONS HELD BY THE EMPLOYEE ON THE DATE OF HIS OR HER RETIREMENT
SHALL REMAIN OUTSTANDING AND EXERCISABLE UNTIL THE FIRST TO OCCUR OF: (X) THE
90TH DAY FOLLOWING THE EMPLOYEE’S RETIREMENT, OR, IF LATER, THE 90TH DAY
FOLLOWING EXPIRATION OF ANY BLACKOUT PERIOD IN EFFECT WITH RESPECT TO SUCH
OPTIONS, (Y) THE NORMAL TERMINATION DATE OR (Z) THE CANCELLATION OR TERMINATION
OF THE OPTIONS PURSUANT TO SECTION 6(A), AFTER WHICH ANY UNEXERCISED OPTIONS
SHALL IMMEDIATELY TERMINATE.


 


(III)          TERMINATION FOR CAUSE.  IF AN EMPLOYEE’S EMPLOYMENT TERMINATES
FOR CAUSE, ALL OPTIONS, WHETHER VESTED OR UNVESTED, SHALL BE IMMEDIATELY
FORFEITED AND CANCELED, EFFECTIVE AS OF THE DATE OF THE EMPLOYEE’S TERMINATION.


 


(IV)          TERMINATION FOR ANY OTHER REASON.  IF THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON OTHER THAN SPECIAL TERMINATION IN
ACCORDANCE WITH SECTION 3(B)(I), CAUSE IN ACCORDANCE WITH SECTION 3(B)(III) OR
RETIREMENT IN ACCORDANCE WITH SECTION 3(B)(II), ANY UNVESTED

 

2

--------------------------------------------------------------------------------


 


OPTIONS HELD BY THE EMPLOYEE SHALL IMMEDIATELY BE FORFEITED AND CANCELED AS OF
THE DATE OF TERMINATION.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE, VESTED OPTIONS SHALL REMAIN
OUTSTANDING AND EXERCISABLE UNTIL THE FIRST TO OCCUR OF: (A) THE 90TH DAY
FOLLOWING THE EMPLOYEE’S TERMINATION, OR, IF LATER, THE 90TH DAY FOLLOWING
EXPIRATION OF ANY BLACKOUT PERIOD IN EFFECT WITH RESPECT TO SUCH OPTIONS,
(B) THE NORMAL TERMINATION DATE OR (C) THE CANCELLATION OR TERMINATION OF THE
OPTIONS PURSUANT TO SECTION 6(A), AFTER WHICH ANY UNEXERCISED OPTIONS SHALL
IMMEDIATELY TERMINATE.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY THE EMPLOYEE OTHER THAN BY REASON OF A SPECIAL TERMINATION OR
RETIREMENT, ALL VESTED OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE FIRST TO OCCUR
OF (A) THE 30TH DAY FOLLOWING THE EFFECTIVE DATE OF THE EMPLOYEE’S TERMINATION
OF EMPLOYMENT, OR, IF LATER, THE 30TH DAY FOLLOWING EXPIRATION OF ANY BLACKOUT
PERIOD IN EFFECT WITH RESPECT TO SUCH OPTIONS, (B) THE NORMAL TERMINATION DATE
OR (C) THE CANCELLATION OR TERMINATION OF THE OPTIONS PURSUANT TO SECTION 6(A),
AFTER WHICH ANY UNEXERCISED OPTIONS SHALL IMMEDIATELY BE FORFEITED AND CANCELED.


 


SECTION 4.              MANNER OF EXERCISE; FORFEITURE


 


(A)               GENERAL.  SUBJECT TO SUCH REASONABLE ADMINISTRATIVE
REGULATIONS AS THE COMMITTEE MAY ADOPT FROM TIME TO TIME, THE EXERCISE OF VESTED
OPTIONS BY THE EMPLOYEE SHALL BE PURSUANT TO PROCEDURES ESTABLISHED BY THE
COMPANY FROM TIME TO TIME AND SHALL INCLUDE THE EMPLOYEE SPECIFYING THE PROPOSED
DATE ON WHICH THE EMPLOYEE DESIRES TO EXERCISE A VESTED OPTION (THE “EXERCISE
DATE”), THE NUMBER OF WHOLE SHARES WITH RESPECT TO WHICH THE OPTIONS ARE BEING
EXERCISED (THE “EXERCISE SHARES”) AND THE AGGREGATE OPTION PRICE FOR SUCH
EXERCISE SHARES (THE “EXERCISE PRICE”), OR SUCH OTHER OR DIFFERENT REQUIREMENTS
AS MAY BE SPECIFIED BY THE COMPANY. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, (I) ON OR BEFORE THE EXERCISE DATE THE EMPLOYEE SHALL DELIVER TO THE
COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN UNITED STATES DOLLARS IN CASH,
OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY, IN AN AMOUNT EQUAL TO THE
EXERCISE PRICE PLUS (IF APPLICABLE) ANY REQUIRED WITHHOLDING TAXES OR OTHER
SIMILAR TAXES, CHARGES OR FEES, OR, PURSUANT TO A BROKER-ASSISTED EXERCISE
PROGRAM ESTABLISHED BY THE COMPANY, THE EMPLOYEE MAY EXERCISE VESTED OPTIONS BY
AN EXERCISE AND SELL PROCEDURE (CASHLESS EXERCISE) IN WHICH THE  EXERCISE PRICE
(TOGETHER WITH ANY REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR TAXES, CHARGES OR
FEES) IS DEDUCTED FROM THE PROCEEDS OF THE EXERCISE OF AN OPTION AND (II) THE
COMPANY SHALL REGISTER THE ISSUANCE OF THE EXERCISE SHARES ON ITS RECORDS (OR
DIRECT SUCH ISSUANCE TO BE REGISTERED BY THE COMPANY’S TRANSFER AGENT).  THE
COMPANY MAY REQUIRE THE EMPLOYEE TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS
THE COMPANY SHALL REASONABLY DEEM

 

3

--------------------------------------------------------------------------------


 


NECESSARY (I) TO EVIDENCE SUCH EXERCISE OR (II) TO COMPLY WITH OR SATISFY THE
REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE STATE OR NON-U.S. SECURITIES LAWS
OR ANY OTHER LAW.


 


(B)               RESTRICTIONS ON EXERCISE.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE OR IN PART,
(I) (A) UNLESS ALL REQUISITE APPROVALS AND CONSENTS OF ANY GOVERNMENTAL
AUTHORITY OF ANY KIND SHALL HAVE BEEN SECURED, (B) UNLESS THE PURCHASE OF THE
EXERCISE SHARES SHALL BE EXEMPT FROM REGISTRATION UNDER APPLICABLE U.S. FEDERAL
AND STATE SECURITIES LAWS, AND APPLICABLE NON-U.S. SECURITIES LAWS, OR THE
EXERCISE SHARES SHALL HAVE BEEN REGISTERED UNDER SUCH LAWS, AND (C) UNLESS ALL
APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING
REQUIREMENTS SHALL HAVE BEEN SATISFIED OR (II) IF SUCH EXERCISE WOULD RESULT IN
A VIOLATION OF THE TERMS OR PROVISIONS OF OR A DEFAULT OR AN EVENT OF DEFAULT
UNDER, ANY OF THE FINANCING OR CREDIT AGREEMENTS OF THE COMPANY OR ANY
SUBSIDIARY.  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ANY CONSENTS OR APPROVALS REFERRED TO IN CLAUSE (I) (A) OF THE PRECEDING
SENTENCE, BUT SHALL OTHERWISE HAVE NO OBLIGATIONS TO TAKE ANY STEPS TO PREVENT
OR REMOVE ANY IMPEDIMENT TO EXERCISE DESCRIBED IN SUCH SENTENCE.


 


(C)               ISSUANCE OF SHARES.  THE SHARES OF COMMON STOCK ISSUED UPON
EXERCISE OF THE OPTIONS SHALL BE REGISTERED IN THE EMPLOYEE’S NAME, OR, IF
APPLICABLE, IN THE NAMES OF THE EMPLOYEE’S HEIRS OR ESTATE.  IN THE COMPANY’S
DISCRETION, SUCH SHARES MAY BE ISSUED EITHER IN CERTIFICATED FORM OR IN
UNCERTIFICATED, BOOK ENTRY FORM.  THE CERTIFICATE OR BOOK ENTRY ACCOUNT SHALL
BEAR SUCH RESTRICTIVE LEGENDS OR RESTRICTIONS AS THE COMPANY, IN ITS SOLE
DISCRETION, SHALL REQUIRE.  IF DELIVERED IN CERTIFICATE FORM, THE COMPANY MAY
DELIVER A SHARE CERTIFICATE TO THE EMPLOYEE, OR DELIVER SHARES ELECTRONICALLY OR
IN CERTIFICATE FORM TO THE EMPLOYEE’S DESIGNATED BROKER ON THE EMPLOYEE’S
BEHALF.  IF THE EMPLOYEE IS DECEASED (OR IF DISABLED AND IF NECESSARY) AT THE
TIME THAT A DELIVERY OF SHARE CERTIFICATES IS TO BE MADE, THE CERTIFICATES WILL
BE DELIVERED TO THE EMPLOYEE’S ESTATE, EXECUTOR, ADMINISTRATOR, LEGALLY
AUTHORIZED GUARDIAN OR PERSONAL REPRESENTATIVE (AS APPLICABLE).


 


(D)               OTHER.  THE COMPANY MAY POSTPONE THE ISSUANCE AND DELIVERY OF
ANY SHARES OF COMMON STOCK PROVIDED FOR UNDER THIS AGREEMENT FOR SO LONG AS THE
COMPANY DETERMINES TO BE NECESSARY OR ADVISABLE TO SATISFY THE FOLLOWING:
(1) THE COMPLETION OR AMENDMENT OF ANY REGISTRATION OF SUCH SHARES OR
SATISFACTION OF ANY EXEMPTION FROM REGISTRATION UNDER ANY SECURITIES LAW, RULE,
OR REGULATION; (2) COMPLIANCE WITH ANY REQUESTS FOR REPRESENTATIONS; AND RECEIPT
OF PROOF SATISFACTORY TO THE COMPANY THAT A PERSON SEEKING SUCH SHARES ON THE
EMPLOYEE’S BEHALF UPON THE EMPLOYEE’S DISABILITY (IF NECESSARY), OR UPON THE
EMPLOYEE’S ESTATE’S BEHALF AFTER THE DEATH OF THE EMPLOYEE, IS APPROPRIATELY
AUTHORIZED.

 

4

--------------------------------------------------------------------------------


 


(E)               WRONGFUL CONDUCT.  NOTWITHSTANDING ANYTHING IN THE PLAN OR
THIS AGREEMENT TO THE CONTRARY, IF, DURING THE COVERED PERIOD, THE EMPLOYEE
ENGAGES IN WRONGFUL CONDUCT, THEN ANY UNEXERCISED OPTIONS, WHETHER VESTED OR
UNVESTED, SHALL AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE DATE ON WHICH
THE EMPLOYEE FIRST ENGAGED IN SUCH WRONGFUL CONDUCT.  IF THE EMPLOYEE ENGAGES IN
WRONGFUL CONDUCT OR IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR CAUSE, THE
EMPLOYEE SHALL PAY TO THE COMPANY IN CASH ANY OPTION/SAR FINANCIAL GAIN THE
EMPLOYEE REALIZED FROM EXERCISING ALL OR A PORTION OF THE OPTIONS WITHIN THE
WRONGFUL CONDUCT PERIOD.  BY ENTERING INTO THIS AGREEMENT, THE EMPLOYEE HEREBY
CONSENTS TO AND AUTHORIZES THE COMPANY AND THE SUBSIDIARIES TO DEDUCT FROM ANY
AMOUNTS PAYABLE BY SUCH ENTITIES TO THE EMPLOYEE ANY AMOUNTS THE EMPLOYEE OWES
TO THE COMPANY UNDER THIS SECTION 4(E) TO THE EXTENT PERMITTED BY LAW.  THIS
RIGHT OF SET-OFF IS IN ADDITION TO ANY OTHER REMEDIES THE COMPANY MAY HAVE
AGAINST THE EMPLOYEE FOR THE EMPLOYEE’S BREACH OF THIS SECTION 4(E).  THE
EMPLOYEE’S OBLIGATIONS UNDER THIS SECTION 4(E) SHALL BE CUMULATIVE (BUT NOT
DUPLICATIVE) OF ANY SIMILAR OBLIGATIONS THE EMPLOYEE HAS UNDER THE PLAN, THIS
AGREEMENT, ANY COMPANY POLICY, STANDARD OR CODE (INCLUDING, WITHOUT LIMITATION,
THE COMPANY’S STANDARDS OF BUSINESS CONDUCT), OR ANY OTHER AGREEMENT WITH THE
COMPANY OR ANY SUBSIDIARY.


 


(F)                FINANCIAL RESTATEMENTS. IN THE EVENT THAT THE EMPLOYEE
COMMITS MISCONDUCT, FRAUD OR GROSS NEGLIGENCE (WHETHER OR NOT SUCH MISCONDUCT,
FRAUD OR GROSS NEGLIGENCE IS DEEMED OR COULD BE DEEMED TO BE AN EVENT
CONSTITUTING CAUSE) AND AS A RESULT OF, OR IN CONNECTION WITH, SUCH MISCONDUCT,
FRAUD OR GROSS NEGLIGENCE THE COMPANY RESTATES ANY OF ITS FINANCIAL STATEMENTS,
THEN THE COMMITTEE MAY REQUIRE ANY OR ALL OF THE FOLLOWING:


 


(I)            THAT THE EMPLOYEE FORFEIT SOME OR ALL OF THE OPTIONS SUBJECT TO
THIS AGREEMENT HELD BY THE EMPLOYEE AT THE TIME OF SUCH RESTATEMENT;


 


(II)           THAT THE EMPLOYEE FORFEIT (OR PAY TO THE COMPANY) SOME OR ALL OF
THE SHARES OF COMMON STOCK OR CASH HELD BY THE EMPLOYEE AT THE TIME OF SUCH
RESTATEMENT IN RESPECT OF THE OPTIONS THAT HAVE BEEN EXERCISED DURING THE
TWELVE-MONTH PERIOD PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS
DETERMINED BY THE COMMITTEE), REDUCED BY A NUMBER OF SHARES WITH A FAIR MARKET
VALUE EQUAL TO THE AGGREGATE EXERCISE PRICE PAID BY THE EMPLOYEE; AND


 


(III)          THAT THE EMPLOYEE PAY TO THE COMPANY IN CASH ALL OR A PORTION OF
THE PROCEEDS THAT THE EMPLOYEE REALIZED FROM THE SALE OF SHARES OF COMMON STOCK
SUBJECT TO ANY OPTIONS THAT HAD BEEN EXERCISED BY THE EMPLOYEE WITHIN THE PERIOD
COMMENCING TWELVE MONTHS PRIOR TO THE FINANCIAL RESTATEMENT

 

5

--------------------------------------------------------------------------------


 


(OR SUCH OTHER PERIOD AS DETERMINED BY THE COMMITTEE), REDUCED BY AN AMOUNT OF
CASH EQUAL TO THE AGGREGATE EXERCISE PRICE PAID BY THE EMPLOYEE.


 


SECTION 5.              ADJUSTMENT EVENT.  IN THE EVENT OF ANY ADJUSTMENT EVENT
AFFECTING THE COMMON STOCK, THE COMMITTEE SHALL MAKE AN EQUITABLE AND
PROPORTIONATE ANTI-DILUTION ADJUSTMENT TO OFFSET ANY RESULTANT CHANGE IN THE
PRE-SHARE PRICE OF THE COMMON STOCK AND PRESERVE THE INTRINSIC VALUE OF OPTIONS
AND ANY OTHER AWARDS GRANTED UNDER THE PLAN. SUCH MANDATORY ADJUSTMENT MAY
INCLUDE A CHANGE IN ANY OR ALL OF (A) THE NUMBER AND KIND OF SHARES OF COMMON
STOCK WHICH THEREAFTER MAY BE AWARDED OR OPTIONED AND SOLD UNDER THE PLAN
(INCLUDING, BUT NOT LIMITED TO, ADJUSTING ANY LIMITS ON THE NUMBER AND TYPES OF
AWARDS THAT MAY BE MADE UNDER THE PLAN), (B) THE NUMBER AND KIND OF SHARES OF
COMMON STOCK SUBJECT TO OUTSTANDING AWARDS, AND (C) THE GRANT, EXERCISE OR
CONVERSION PRICE WITH RESPECT TO ANY AWARD. IN ADDITION, THE COMMITTEE MAY MAKE
PROVISIONS FOR A CASH PAYMENT TO THE EMPLOYEE OR A PERSON WHO HAS AN OUTSTANDING
AWARD. THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO ANY AWARD SHALL BE
ROUNDED TO THE NEAREST WHOLE NUMBER. ANY SUCH ADJUSTMENT SHALL BE CONSISTENT
WITH SECTIONS 424, 409A AND 162(M) OF THE CODE TO THE EXTENT THE AWARDS SUBJECT
TO ADJUSTMENT ARE SUBJECT TO SUCH SECTIONS OF THE CODE.


 


SECTION 6.              CHANGE IN CONTROL


 


(A)               IN GENERAL.  IN THE EVENT OF A CHANGE IN CONTROL, ANY UNVESTED
OPTIONS SHALL VEST AND BECOME EXERCISABLE, PROVIDED THAT THE COMMITTEE (AS
CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL) MAY DETERMINE THAT ALL
THEN-OUTSTANDING OPTIONS (WHETHER VESTED OR UNVESTED) SHALL BE CANCELED IN
EXCHANGE FOR A PAYMENT HAVING A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE
PRODUCT OF THE CHANGE IN CONTROL PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF
SHARES COVERED BY ALL SUCH OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL
OVER (II) THE AGGREGATE OPTION PRICE FOR ALL SUCH SHARES, TO BE PAID AS SOON AS
REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE
IN CONTROL.


 


(B)               TERMINATION.  NOTWITHSTANDING SECTION 6(A), IN THE EVENT OF A
CHANGE IN CONTROL, THE COMMITTEE MAY, IN ITS DISCRETION, TERMINATE ANY
OUTSTANDING OPTIONS IF EITHER (I) THE COMPANY PROVIDES HOLDERS OF SUCH OPTIONS
WITH REASONABLE ADVANCE NOTICE TO EXERCISE THEIR OUTSTANDING AND UNEXERCISED
OPTIONS, OR (II) THE COMMITTEE REASONABLY DETERMINES THAT THE CHANGE IN CONTROL
PRICE IS EQUAL TO OR LESS THAN THE EXERCISE PRICE FOR SUCH OPTIONS.


 


(C)               ALTERNATIVE AWARDS.  NOTWITHSTANDING SECTION 6(A), NO
CANCELLATION, TERMINATION, ACCELERATION OF EXERCISABILITY OR VESTING, OR
SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO THE OPTIONS IF THE
COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL) REASONABLY
DETERMINES, IN GOOD FAITH, PRIOR TO THE CHANGE IN CONTROL THAT THE OPTIONS SHALL
BE HONORED OR ASSUMED OR NEW RIGHTS SUBSTITUTED THEREFOR BY

 

6

--------------------------------------------------------------------------------


 


AN ALTERNATIVE AWARD, IN ACCORDANCE WITH THE TERMS OF SECTION 9.2 OF THE PLAN.


 


SECTION 7.              CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT,
CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE RESPECTIVE MEANING GIVEN
IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

 

“Employee” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death or following such person’s Disability,
“Employee” shall be deemed to include the person’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Employee may
purchase such share of Common Stock upon exercise of an Option.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

“Special Termination” means a termination of the Employee’s employment as a
result of his or her death or Disability.

 

7

--------------------------------------------------------------------------------


 


SECTION 8.              MISCELLANEOUS.


 


(A)               WITHHOLDING.  THE COMPANY OR ONE OF ITS SUBSIDIARIES MAY
REQUIRE THE EMPLOYEE TO REMIT TO THE COMPANY AN AMOUNT IN CASH SUFFICIENT TO
SATISFY ANY APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX
WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES THAT MAY ARISE IN CONNECTION WITH
THE GRANT, VESTING, EXERCISE OR PURCHASE OF THE OPTIONS.


 


(B)               AUTHORIZATION TO SHARE PERSONAL DATA.  THE EMPLOYEE AUTHORIZES
ANY AFFILIATE OF THE COMPANY THAT EMPLOYS THE EMPLOYEE OR THAT OTHERWISE HAS OR
LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EMPLOYEE TO DIVULGE OR TRANSFER
SUCH PERSONAL DATA TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY
JURISDICTION, IF AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT
OR THE ADMINISTRATION OF THE PLAN.


 


(C)               NO RIGHTS AS STOCKHOLDER; NO VOTING RIGHTS.  THE EMPLOYEE
SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES
OF COMMON STOCK COVERED BY THE OPTIONS UNTIL THE EXERCISE OF THE OPTIONS AND
DELIVERY OF THE COMMON STOCK.  NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR
OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DELIVERY OF THE COMMON
STOCK.


 


(D)               NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO CONFER ON THE EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF
THE COMPANY OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE
RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME
(REGARDLESS OF WHETHER SUCH TERMINATION RESULTS IN (1) THE FAILURE OF ANY AWARD
TO VEST; (2) THE FORFEITURE OF ANY UNVESTED OR VESTED PORTION OF ANY AWARD;
AND/OR (3) ANY OTHER ADVERSE EFFECT ON THE INDIVIDUAL’S INTERESTS UNDER THE
PLAN).  NOTHING IN THE PLAN OR THIS AGREEMENT SHALL CONFER ON THE EMPLOYEE THE
RIGHT TO RECEIVE ANY FUTURE AWARDS UNDER THE PLAN.


 


(E)               NON-TRANSFERABILITY OF OPTIONS.  THE OPTIONS MAY BE EXERCISED
ONLY BY THE EMPLOYEE (OR, IF THE EMPLOYEE IS DISABLED AND IF NECESSARY, THE
EMPLOYEE’S LEGALLY AUTHORIZED GUARDIAN OR PERSONAL REPRESENTATIVE) DURING
EMPLOYEE’S LIFETIME.  THE OPTIONS ARE NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE
OR IN PART, AND THEY MAY NOT, DIRECTLY OR INDIRECTLY, BE OFFERED, TRANSFERRED,
SOLD, PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT, OPERATION OF LAW OR
OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION TO THE
ESTATE OF THE EMPLOYEE UPON THE EMPLOYEE’S DEATH OR WITH THE COMPANY’S CONSENT. 
THE COMPANY WILL NOT BE REQUIRED TO RECOGNIZE ON ITS BOOKS ANY ACTION TAKEN IN
CONTRAVENTION OF THESE RESTRICTIONS.

 

8

--------------------------------------------------------------------------------


 


(F)                NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR
EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED
INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR THE EMPLOYEE, AS
THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE
COMPANY OR THE EMPLOYEE, AS THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE
OTHER:


 


(I)            IF TO THE COMPANY, TO IT AT:


 

Hertz Global Holdings, Inc.
c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey  07656

Attention: General Counsel

 

Fax: (201) 594-3122

 


(II)           IF TO THE EMPLOYEE, TO THE EMPLOYEE AT HIS OR HER MOST RECENT
ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY EMPLOYING
THE EMPLOYEE.


 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 


(G)               BINDING EFFECT; BENEFITS.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


 


(H)               WAIVER; AMENDMENT.


 

(I)            WAIVER.  ANY PARTY HERETO OR BENEFICIARY HEREOF MAY BY WRITTEN
NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF
THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT,
(B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE OTHER
PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY
OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE

 

9

--------------------------------------------------------------------------------


 

WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN. 
THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY HEREOF OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A PARTY OR BENEFICIARY TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH
PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE THE SAME AT ANY
SUBSEQUENT TIME OR TIMES HEREUNDER.

 

(II)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO TIME BY
THE COMMITTEE IN ITS DISCRETION; PROVIDED, HOWEVER, THAT THIS AGREEMENT MAY NOT
BE MODIFIED IN A MANNER THAT WOULD HAVE A MATERIALLY ADVERSE EFFECT ON THE
OPTIONS AS DETERMINED IN THE DISCRETION OF THE COMMITTEE, EXCEPT AS PROVIDED IN
THE PLAN, OR IN ANY OTHER WRITTEN DOCUMENT SIGNED BY THE EMPLOYEE AND THE
COMPANY.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED ORALLY.

 


(I)                ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY,
OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY THE COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.


 


(J)                INTERPRETATION.  THE COMMITTEE SHALL HAVE FULL POWER AND
DISCRETION TO CONSTRUE AND INTERPRET THE PLAN (AND ANY RULES AND REGULATIONS
ISSUED THEREUNDER) AND THIS AWARD.  ANY DETERMINATION OR INTERPRETATION BY THE
COMMITTEE UNDER OR PURSUANT TO THE PLAN OR THIS AWARD SHALL BE FINAL AND BINDING
AND CONCLUSIVE ON ALL PERSONS AFFECTED HEREBY.


 


(K)               LIMITATION ON RIGHTS; NO RIGHT TO FUTURE GRANTS; EXTRAORDINARY
ITEM OF COMPENSATION.  BY ENTERING INTO THIS AGREEMENT AND ACCEPTING THE OPTIONS
EVIDENCED HEREBY, THE EMPLOYEE ACKNOWLEDGES: (A) THAT THE PLAN IS DISCRETIONARY
IN NATURE AND MAY BE SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME;
(B) THAT THE AWARD DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE
FUTURE GRANTS OF AWARDS; (C) THAT PARTICIPATION IN THE PLAN IS VOLUNTARY;
(D) THAT THE VALUE OF THE OPTIONS IS NOT PART OF NORMAL OR EXPECTED COMPENSATION
FOR PURPOSES OF CALCULATING ANY SEVERANCE, RESIGNATION, REDUNDANCY, END OF
SERVICE PAYMENTS, BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT BENEFITS
OR SIMILAR PAYMENTS; AND (E) THAT THE FUTURE VALUE OF THE COMMON STOCK IS
UNKNOWN AND CANNOT BE PREDICTED WITH CERTAINTY.


 


(L)                CONSENT TO ELECTRONIC DELIVERY.  BY ENTERING INTO THIS
AGREEMENT AND ACCEPTING THE OPTIONS EVIDENCED HEREBY, THE EMPLOYEE HEREBY
CONSENTS TO THE DELIVERY OF INFORMATION (INCLUDING, WITHOUT LIMITATION,
INFORMATION REQUIRED TO BE DELIVERED TO THE EMPLOYEE PURSUANT TO

 

10

--------------------------------------------------------------------------------


 


APPLICABLE SECURITIES LAWS) REGARDING THE COMPANY AND THE SUBSIDIARIES, THE
PLAN, THIS AGREEMENT AND THE OPTIONS VIA COMPANY WEB SITE OR OTHER ELECTRONIC
DELIVERY.


 


(M)              COMPENSATION RECOVERY POLICY.  WITHOUT LIMITING ANY OTHER
PROVISION OF THIS AGREEMENT, THE OPTIONS GRANTED HEREUNDER SHALL BE SUBJECT TO
THE COMPENSATION RECOVERY POLICY UNDER THE COMPANY’S STANDARDS OF BUSINESS
CONDUCT (AS AMENDED FROM TIME TO TIME, AND INCLUDING ANY SUCCESSOR OR
REPLACEMENT POLICY OR STANDARD) TO THE EXTENT APPLICABLE.


 


(N)               COMPANY RIGHTS.  THE EXISTENCE OF THE OPTIONS DOES NOT AFFECT
IN ANY WAY THE RIGHT OR POWER OF THE COMPANY OR ITS STOCKHOLDERS TO MAKE OR
AUTHORIZE ANY OR ALL ADJUSTMENTS, RECAPITALIZATIONS, REORGANIZATIONS OR OTHER
CHANGES IN THE COMPANY’S CAPITAL STRUCTURE OR ITS BUSINESS, INCLUDING THAT OF
ITS AFFILIATES, OR ANY MERGER OR CONSOLIDATION OF THE COMPANY OR ANY AFFILIATE,
OR ANY ISSUE OF BONDS, DEBENTURES, PREFERRED OR OTHER STOCKS WITH PREFERENCE
AHEAD OF OR CONVERTIBLE INTO, OR OTHERWISE AFFECTING THE COMMON STOCK OR THE
RIGHTS THEREOF, OR THE DISSOLUTION OR LIQUIDATION OF THE COMPANY OR ANY
AFFILIATE, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF THE COMPANY’S OR ANY
AFFILIATE’S ASSETS OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING,
WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.


 


(O)               SEVERABILITY.  IF A COURT OF COMPETENT JURISDICTION DETERMINES
THAT ANY PORTION OF THIS AGREEMENT IS IN VIOLATION OF ANY STATUTE OR PUBLIC
POLICY, THEN ONLY THE PORTIONS OF THIS AGREEMENT WHICH VIOLATE SUCH STATUTE OR
PUBLIC POLICY SHALL BE STRICKEN, AND ALL PORTIONS OF THIS AGREEMENT WHICH DO NOT
VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE IN FULL FORCE AND EFFECT.  
FURTHER, IT IS THE PARTIES’ INTENT THAT ANY COURT ORDER STRIKING ANY PORTION OF
THIS AGREEMENT SHOULD MODIFY THE TERMS AS NARROWLY AS POSSIBLE TO GIVE AS MUCH
EFFECT AS POSSIBLE TO THE INTENTIONS OF THE PARTIES’ UNDER THIS AGREEMENT.


 


(P)               FURTHER ASSURANCES.  THE EMPLOYEE AGREES TO USE HIS OR HER
REASONABLE AND DILIGENT BEST EFFORTS TO PROCEED PROMPTLY WITH THE TRANSACTIONS
CONTEMPLATED HEREIN, TO FULFILL THE CONDITIONS PRECEDENT FOR THE EMPLOYEE’S
BENEFIT OR TO CAUSE THE SAME TO BE FULFILLED AND TO EXECUTE SUCH FURTHER
DOCUMENTS AND OTHER PAPERS AND PERFORM SUCH FURTHER ACTS AS MAY BE REASONABLY
REQUIRED OR DESIRABLE TO CARRY OUT THE PROVISIONS HEREOF AND THE TRANSACTIONS
CONTEMPLATED HEREIN.


 


(Q)               APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE REGARDLESS OF THE
APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION.

 

11

--------------------------------------------------------------------------------


 


(R)                SECTION AND OTHER HEADINGS, ETC.  THE SECTION AND OTHER
HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(S)               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

«Name»

 

 

 

 

 

 

 

By:

 

 

 

Total Number of shares
of Common Stock
for the Purchase of
Which Options have
been Granted

 

Option Price

 

«Options» Shares

 

$

 

 

13

--------------------------------------------------------------------------------